Citation Nr: 0332194	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  01-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 30, 
2001, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.


FINDINGS OF FACT

1. Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for an earlier effective date 
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2. The veteran's claim for compensation for tinnitus was 
received on January 30, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 30, 
2001, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. 5107, 5110 (West 2002); 38 C.F.R. 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a Statement of the Case issued in September 2001, 
a VCAA letter dated February 2003, and a Supplemental 
Statement of the Case issued in September 2003.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records and 
military personnel records are on file.  The veteran provides 
that he received treatment for hearing loss and tinnitus at 
the VA clinic in Beaumont, Texas, beginning in 1988, however, 
these records are unavailable for review.  The Board, 
however, has determined that it is not necessary to make 
further efforts to locate these records because they would 
not aid the veteran in substantiating his claim for an 
earlier effective date, would not prejudice the veteran, and 
would unnecessarily delay the appeal process.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  
The VA Beaumont clinical records would not assist the Board 
in its determination, because the relevant evidence for a 
determination of an effective date is the date of receipt of 
a claim or the date when entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.157(a) (2003).  A VA examination 
report will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service- connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1) 
(2003).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (2003).  As will be 
discussed in detail, the Board has determined that the 
veteran did not file a claim for compensation for tinnitus 
until January 2001, therefore, the VA Beaumont clinical 
records would not constitute informal claims as outlined in 
38 C.F.R. § 3.157(b).  The documentation reflecting the 
veteran's claims for compensation are contained in the 
evidence of record.  For all the foregoing reasons, the Board 
concludes that VA's duties to the veteran have been fulfilled 
with respect to the issues of an earlier effective date for 
service-connected tinnitus.

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d (Fed. Cir. 2003), the Board acknowledges that the VCAA 
letter sent in February 2003 only provided 30 days for the 
veteran to respond-although it also pointed out that any 
evidence received within one year could result in benefits 
being awarded back to the date of claim.  The veteran was 
notified, by way of a Statement of the Case dated September 
2001 and a Supplemental Statement of the Case dated September 
2003 to identify any additional evidence.  It is apparent 
that the RO applied the provisions of the invalidated 
38 C.F.R. § 3.159(b), as the veteran was provided 30 days to 
respond but advised that he could still respond within a year 
and benefits, if any, would be awarded accordingly.  Thus, 
although it appears that the RO initially applied the 
regulation that was invalidated by the Federal Circuit, the 
veteran has been provided ample opportunity to present 
evidence.

I.  Factual Background

The veteran's service personnel records indicate that his 
military occupational specialty in Vietnam was as a 
communications specialist.

Service medical records reflect that at a medical examination 
performed for induction purposes in March 1967, audiometric 
testing showed right ear pure tone thresholds of 5, 0, 15, 5, 
5 and 25 decibels at 500, 1000, 2000, 3000, 4000 and 6000 
hertz, respectively.  Left ear pure tone thresholds measured 
0, 0, 15, 20, 20, and 20 decibels at the same tested 
frequencies.  At the same examination, the veteran denied a 
history of running ears or hearing loss.  A February 1971 
separation examination showed right ear pure tone thresholds 
of 0, 20, 30, 30, 30, and 35 using the same testing 
frequencies used at the induction examination in March 1967.  
The left ear pure tone thresholds were 30, 25, 30, 30, 30, 10 
and 0 in the left ear with the same tested frequencies.  The 
veteran, again, denied a medical history of hearing loss and 
running ears.  The service medical records are devoid of 
complaints of symptomatology or treatment for tinnitus.

On June 28, 1988, the veteran filed a claim for a lacerated 
left finger and "[a]ny other disabilities shown in military 
records."  A rating decision dated in August 1988 only 
addressed the claim of service connection for a lacerated 
left finger.  

On January 30, 2001, the veteran filed a claim of service 
connection for tinnitus, diabetes and hypertension.  In July 
2001, the RO, in pertinent part, granted service connection 
for tinnitus assigning a rating of 10 percent effective 
January 30, 2001, and granted service connection for hearing 
loss assigning a noncompensable rating effective June 28, 
1988.  The claim of service connection for hearing loss was 
added by the RO as an issue due to the veteran's previous 
claim received by the RO on June 28, 1988, requesting 
compensation for "any other disabilities shown in military 
records," and the finding that, upon review of the service 
medical records, the veteran had sustained hearing loss 
during active duty service.

In several statements submitted by the veteran and on behalf 
of the veteran, the veteran contends that because his claim 
for hearing loss was granted an effective date of June 28, 
1988, his claim for tinnitus should be granted the same 
earlier effective date.  The veteran contends that his 
service medical records reflect hearing loss and tinnitus, 
and that both his hearing loss and tinnitus existed during 
active duty service, and, therefore, should be assigned the 
same effective date of June 1988.

II.  Laws and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  An effective date from the day following the 
date of separation from service is authorized only if the 
claim is received within one year from separation from 
service.  38 C.F.R. § 3.400(b)(2) (2003).

III.  Analysis

As set forth above, the RO has assigned an effective date of 
January 30, 2001, for the award of service connection for 
tinnitus.  The effective date assigned corresponds to the 
actual date of receipt by the RO of the veteran's application 
for compensation.  The veteran asserts, however, that he is 
entitled to an effective date of June 1988, the effective 
date assigned to his service-connected hearing loss.

The service medical records, specifically the audiometer 
testing performed, reflect that the veteran sustained hearing 
loss during active duty service, prior to separation from 
service.  The service medical records do not reflect a 
diagnosis of tinnitus while in service, nor do they reflect 
any complaints from the veteran regarding any of the symptoms 
of tinnitus such as ringing in the ears.  

The effective date of an award of compensation is based on 
the date of receipt of the claim or the date the entitlement 
arose, whichever is later.  In this case, the effective date 
was based on the date of receipt of the claim by the RO, 
which was January 30, 2001.  

The RO granted service connection for hearing loss and 
assigned a noncompensable rating effective June 28, 1988, 
based on the veteran's claim for compensation for "any other 
disabilities shown in military records."  In fact, the 
veteran was required to specifically identify the benefit 
sought in his claim for compensation.  38 C.F.R. § 3.155 
(2003).  In this case, however, the RO liberally construed 
the veteran's claim in which he requested compensation for 
"any other disabilities shown in military records," and 
without requiring further information or clarification, 
decided the issue of service connection for hearing loss 
because it was reflected in the veteran's service medical 
records.  

The only disabilities reflected in the service medical 
records were a laceration to the left finger and hearing 
loss, as reflected in the audiometer testing performed upon 
entry into active duty service and separation from service.  
Consequently, the RO assigned an effective date for hearing 
loss on the date the claim was received for any disabilities 
shown in service, which was in June 1988.  This same liberal 
construction is inapplicable to the veteran's claim for an 
earlier effective date for tinnitus, as there are no 
notations in the service medical records that the veteran 
suffered from tinnitus during active duty service.  The 
service medical records do not reflect any symptomatology or 
diagnosis of tinnitus.  The veteran's claim that he began 
treatment for tinnitus in 1988 and that the tinnitus existed 
during service is not relevant to the assignment of an 
effective date, as the effective date is that on which the RO 
receives the claim for compensation, which in this case was 
on January 30, 2001.  

In summary, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  As there is no statutory provision which authorizes VA 
to award benefits retroactively on the basis of the veteran's 
treatment for tinnitus, his claim for an earlier effective 
date for the award of service connection for tinnitus must 
fail.  Based on the facts in this case, there is no legal 
basis for an effective date earlier than January 30, 2001, 
for the award of service connection for tinnitus.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to an effective date earlier than January 30, 
2001 for service connection for tinnitus, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



